Vista la moción de las demandadas-apeladas solicitando la deses-timación del recurso, por no haber sido éste proseguido con. la debida diligencia.
PoR cuanto, de la certificación anexa a la moción, expedida por el Secretario de la Corte de Distrito de Humacao, aparece que el escrito de apelación fué radicado el día 2 de diciembre de 1941; que el demandante apelante. solicitó que se ordenara al taquígrafo -preparar la transcripción de evidencia y así lo ordenó la Corte; que la última prórroga concedida por el Tribunal para radicar la trans-cripción expiró en abril 15 de 1942, y que desde esa fecha hasta la presente el apelante no ha solicitado ni obtenido nueva prórroga.
Por lo tanto, se declara con lugar la moción de los apelados y se desestima por abandono el recurso.
Llamados para vista los casos que a continuación se expresan, comparecieron los demandados por el fiscal de esta Corte, y apare-ciendo que los apelantes no presentaron alegato y no obstante habér-seles notificado el señalamiento no comparecieron al acto de la vista, se desestimaron por abandono sus recursos.
Núms. 8534, 8535, 8548 y 8578.